﻿It is with great pleasure that
I extend my delegation’s heartfelt congratulations to you,
Sir, on your election to the presidency of the General
Assembly at its fifty-first session. We are deeply gratified
to see an eminent representative of a brotherly neighbouring
country and fellow member of the Association of South-
East Asian Nations (ASEAN) preside over our sessions.
Your election to this high office is also a well-deserved
recognition of your personal qualities and professional
accomplishments, as well as of the role and stature of
Malaysia in regional and global affairs.
May I also extend our felicitations to your
predecessor, Mr. Diogo Freitas do Amaral of Portugal, for
so ably presiding over the historic fiftieth session.
Let me avail myself of this opportunity to pay tribute
to Secretary-General Boutros Boutros-Ghali for his many
accomplishments, his untiring efforts in the cause of peace
and development and the sagacity with which he is steering
the Organization during these challenging times.
During the commemoration of the fiftieth anniversary
of the United Nations last year, we noted a resurgence of
hope and optimism in the international community as we
reviewed the achievements of the world Organization, made
in spite of the many constraints with which it has been
saddled. We renewed our determination to strengthen the
United Nations and rededicated ourselves to the vision of
world peace that inspired its founding, as well as to the
ideals and principles enshrined in its Charter. That act of
rededication was timely and necessary. For, since the
demise of the cold war, the world has been in the grip of
massive changes that have given rise to new challenges
and contradictory trends in international relations. At the
same time, new vistas have emerged and a deepening
sense of interdependence has prompted nations to devise
more realistic and more mutually beneficial patterns of
cooperation.
Yet, while these developments have revived
expectations of a more peaceful and secure world, the
acute reality is that our planet is still far from being a
peaceful place. Violent conflicts continue to embroil many
regions of the globe. Nation States and international
institutions are frantically struggling to adjust to
drastically changed and changing political and economic
circumstances. Weapons of mass destruction still pose a
potent threat of worldwide catastrophe. In view of all
these, it is no wonder that, after a momentary resurgence
of hope, we are again being overtaken by a sense of
frustration and common vulnerability.
The primordial challenge of our time, therefore, is to
devise a more effective system of global governance in
order to manage the demands and the vicissitudes of
globalization and interdependence. As emphasized in a
statement recently issued by 16 Heads of State or
Government, including the President of Indonesia, nations
should rise from their immediate concerns, focus on their
common long-term interests and break new ground.
Constructive initiatives are needed, and multilateralism
has to be reasserted and strengthened.
Not even global cooperation, however, can meet the
needs and expectations of people without a stronger
United Nations to give coherence to such cooperation.
World governance, therefore, in order to be effective and
acceptable to all, must be fashioned with the United
Nations as its principal mechanism and source of
legitimacy. The revitalization of this international
institution through a comprehensive process of
restructuring and democratization of its major organs and
functions has therefore become imperative.
It is of pivotal importance that the General
Assembly, the highest deliberative and decision-making
organ within the United Nations system, should function
effectively. Indeed, strengthening the role of the General
Assembly is a basic premise of the current process of
United Nations reform and revitalization.
9


Just as crucial is the reform of the Security Council so
as to allow it to reflect contemporary realities and to
accommodate the interests and concerns of developing
countries, which comprise the overwhelming majority of the
Organization. It is an anachronism and a gross anomaly that
Europe is overrepresented, Asia underrepresented and
Africa and Latin America not represented at all on the
Council’s roster of permanent members. In our view, new
permanent members should be chosen on the basis not only
of equitable geographic representation, but also of such
criteria as political, economic and demographic weight,
their capability and proven track record of contributing to
the promotion of peace, security and development, both
regionally and globally, and their commitment to assuming
responsibilities inherent to permanent membership.
The Economic and Social Council is now being
revitalized so that it will have a more dynamic relationship
with the General Assembly and other United Nations
bodies. Yet, regrettably, it is still unable effectively to fulfil
its crucial role, notably in helping United Nations Members
adjust to the complex demands of globalization. The
reforms and adjustments that the Economic and Social
Council is undergoing should be further strengthened to
enhance its cooperation not only with other United Nations
bodies but also with such important international agencies
as the Bretton Woods institutions.
All these efforts to revitalize, reform and democratize
the United Nations, however, will come to naught if in the
end the United Nations is paralysed by financial insolvency.
If the current financial plight of the United Nations
continues — and it will continue as long as certain major
Member States refuse to remit their legally-obligated
contributions — there is a real danger that peacekeeping
operations will collapse and many endeavours to maintain
peace and security will be compromised. The very
functioning of the United Nations itself could be severely
undermined and the purposes of the reform process
seriously jeopardized. No organization can be reformed by
starving it. Ironically, the countries that are pressing the
hardest for cutbacks and reforms have themselves refused
to finance the new austerity budget. For more than five
decades the United Nations and related institutions have
been engaged in an immense array of activities that touch
every aspect of people’s lives all over the world. If those
vital statistics, too, must be terminated because of the
Organization’s insolvency, that would constitute an
enormous human tragedy.
Nuclear arsenals of enormously destructive power
continue to pose a threat to all life on Earth. We believe
that the time has come for the Conference on
Disarmament to establish a special committee for
negotiations on a programme of nuclear disarmament and
the ultimate elimination of all nuclear weapons within a
definite time-frame. In this regard, it is my hope that the
recent Advisory Opinion of the International Court of
Justice on the illegality of the threat or use of nuclear
weapons will serve as a catalyst towards this end.
The 10 countries of South-East Asia recently made
a substantive contribution to the cause of nuclear
disarmament. During the historic Bangkok summit of the
Association of South-East Asian Nations (ASEAN), the
seven ASEAN leaders, together with the leaders of Laos,
Cambodia and Myanmar, signed the Treaty on the South-
East Asia Nuclear-Weapon-Free Zone. ASEAN is now
working for the Treaty’s early entry into force. We hope
that the nuclear Powers will soon endorse the Treaty by
acceding to its Protocol. Thus, with the conclusion of
Treaties for nuclear-weapon-free zones in South-East Asia
and Africa, in addition to the Antarctic, Rarotonga and
Tlatelolco Treaties, a large segment of the southern
hemisphere should become free of the nuclear menace. As
for chemical weapons, I am pleased to inform the General
Assembly that Indonesia is now at the final stage of the
process of ratifying the Chemical Weapons Convention.
Another positive development was the signing a few
days ago of the Comprehensive Nuclear-Test-Ban Treaty
(CTBT) after two and a half years of arduous negotiations
in the Conference on Disarmament. Indeed, for the past
three decades, the international community unceasingly
stressed the need for such a treaty in an endeavour to
stem the horizontal and vertical proliferation of nuclear
weapons. The Treaty outlaws nuclear-test explosions by
all States in all environments for all time, ensures that the
ban is effective and verifiable and provides new ground
for the realization of the objectives set by the 1995
Review and Extension Conference of the Parties to the
Treaty on the Non-Proliferation of Nuclear Weapons.
Having become a reality through broad
compromises, however, the Treaty is still a far cry from
the CTBT long-envisioned by the international
community. It still allows the most sophisticated form of
nuclear-weapon testing: simulation. In a strict sense,
therefore, it is not truly comprehensive, nor does it
directly address the issue of nuclear disarmament. But it
does limit the nuclear-arms race by making it more
difficult for countries to develop or improve their
arsenals. Moreover, humankind cannot afford to dispense
with the CTBT, imperfect as it may be. Our collective
10


experience in the disarmament endeavour has been that, if
we pass over an existing opportunity in favour of a better
one that is yet to be, we suffer a costly delay and possibly
an irretrievable setback. Having signed the Treaty on that
basis, Indonesia fervently hopes that it will eventually be
supported by the entire membership and thereby become an
effective instrument to enable us to move towards the total
elimination of nuclear weapons.
Focal points of conflict still persist in many parts of
the globe. In the Middle East, the peace process is on the
verge of collapse as a highly volatile and explosive
situation in the Israeli-occupied Arab territories threatens
once more to engulf the region in all-too-familiar violence
and bloodshed, which we had hoped had become part of the
past. Israel’s provocative action of opening a new entrance
to the tunnel along the Western Wall of the Al-Aqsa
Mosque has triggered a violent confrontation, resulting in
death and injuries to scores of civilians. Further aggravating
the situation is the unprecedented armed clash between the
Israeli army and the Palestinian police. These are but the
latest manifestations of a rapid deterioration of the situation
due to Israel’s reneging on its previous commitments and
its blatant backtracking on its obligations under the 1993
Declaration of Principles and subsequent agreements.
Israel must be prevailed upon to honour the
Declaration of Principles and its subsequent agreements and
to resume negotiations in earnest on the remaining issues
and the final status of the occupied territories, including
Jerusalem. Once again, we emphasize that progress on the
Israeli-Syrian and Israeli-Lebanese tracks of the
negotiations, attended by unconditional withdrawal of Israel
from the Syrian Golan Heights and southern Lebanon,
constitutes a conditio sine qua non for comprehensive and
lasting peace in the region.
The recent elections in Bosnia and Herzegovina, made
possible by the cessation of hostilities as a result of the
Dayton and Paris peace Agreements, have brought the
country nearer to reconciliation and paved the way for the
creation of durable national institutions.
However, we are concerned that, especially in the
Serb-held areas, the results of the election may lead to the
legitimizing of ethnic separation. It is therefore incumbent
upon the international community to ensure the unity and
territorial integrity of Bosnia and Herzegovina as a
multicultural, multi-ethnic and multireligious society. For
the peace Agreement to be implementable, obstructions to
freedom of movement must be removed and refugees
allowed freely to return to their homes. Bosnian Serb
leaders must yield their illicit control over segments of
the population and territory of the country. The parties to
the peace Agreement must ensure that those indicted by
the International Tribunal are brought to justice.
In the Gulf region, we have recently witnessed
unilateral military action by extraregional Powers
interfering with the internal affairs of a Member State of
the United Nations. My delegation wishes to reiterate its
firm commitment to the sovereignty and territorial
integrity of States, in this case Iraq. Actions that are
inconsistent with these basic norms and principles of
inter-State relations, which are enshrined in the United
Nations Charter, are clearly unacceptable. I should also
like to seize this occasion to urge Iraq to comply fully
with all relevant Security Council resolutions.
Earlier this month, almost a quarter of a century of
conflict in the southern Philippines came to a peaceful
end with the signing of a peace agreement between the
Government of the Republic of the Philippines and the
Moro National Liberation Front, with Indonesia serving
as facilitator on behalf of the Organization of the Islamic
Conference Ministerial Committee of the Six. This
positive development, which will bring peace and
prosperity to the southern Philippines, also constitutes
another important step towards the realization of a
politically stable, socially cohesive and economically
progressive South-East Asia that is increasingly able to
deal with its own problems in its own way.
We are now living in an era of globalization and
interdependence, an era replete with challenges but also
full of promise. How it came about is no mystery. It had
been creeping up on us for quite some time, the
consequence of rapid advances in science and technology,
particularly in communications and transport. The end of
the cold war and the dismantling of the barriers of bloc
politics and ideological contention unleashed the full force
of globalization. Since then, global trade and production
have been boosted to new heights while goods, people
and capital are moving from one country to another more
freely than ever. Globalization has thus raised the hopes
of humankind with visions of a new world of
opportunities and more equitable prosperity.
These hopes are not without foundation. In a global
economy that is gradually recovering from recession, the
developed countries, according to the 1996 Economic and
Social Survey, have shown average gross-national-product
growth rates of two per cent. The developing countries
have registered a significant 6 per cent growth while the



economic dynamos of East and South-East Asia have been
credited with a stunning 8 per cent growth. These are the
trade-driven economies that have benefited most from
globalization.
Yet, the apprehensions about globalization are equally
justified. In an external environment over which developing
countries have very little control, globalization could widen
the prosperity gap between the developed and the
developing countries. The fact that globalization can also
lead to disaster was demonstrated not too long ago when
the global operations of financial markets led to instability
and volatility that sent shock waves through the monetary
systems of developing countries. In their efforts to integrate
themselves into the global economy, many developing
countries have found it necessary to make structural
adjustments that too often entail exorbitant social and
human costs. Moreover, globalization has not mitigated and
may have, on the contrary, exacerbated the inequities and
imbalances in international economic relations. Bereft of a
favourable external environment for their national
development efforts, many developing countries continue to
languish in poverty, backwardness, stagnation and even
negative economic growth. Every year, 13 to 18 million
people, mostly children in developing countries, die from
hunger and poverty-related causes. Meanwhile, the
developing countries remain marginalized from the
international decision-making processes that would fashion
global solutions to the global economic problems that afflict
them.
The poignant experience of the past three and a half
decades teaches us that these problems cannot be solved
through palliatives and piecemeal reforms. Since the major
problems of development are global in nature, they can
only be effectively dealt with through a new global
partnership for development involving all countries, of both
the developed North and the developing South, on the basis
of mutual interest and equitable sharing of benefits and
responsibility.
It has been more than two years since the successful
conclusion of the Uruguay Round of multilateral trade
negotiations, but the promise of an equitable, transparent
and rule-based multilateral trading system, as embodied in
the World Trade Organization (WTO), has yet to be
realized. Moreover, we are alarmed at the tendency of some
developed countries to resort to a new form of
protectionism in the guise of linking labour standards and
other social and environmental concerns to trade. Such
efforts will not only harm the developing countries, but will
also ultimately debilitate the WTO itself. We therefore call
upon all trading partners to refrain from overloading the
agenda of the first Ministerial Meeting of the WTO in
Singapore this coming December with issues extraneous
to trade. Let us together nurture the WTO as the guardian
of a predictable, non-discriminatory multilateral trading
system and the guarantor of the rights of the weaker
trading partner against unilateral and arbitrary actions by
the strong.
In this context, we share the concern expressed by
the international community at the practice of some
countries of promulgating national laws with
extraterritorial application that adversely impact on the
legitimate interests of other countries. We cannot accept
the imposition of the law of the strong in place of
dialogue and negotiation. No one country, no matter how
powerful, should be allowed unilaterally to regulate the
lives of other sovereign countries.
The biggest single deterrent to development in many
of the world’s poorest countries is the crushing effect of
their debt burdens. Indonesia has long advocated a set of
principles for managing the debt problem, calling for a
“once-and-for-all” settlement of the debt problems of
developing countries, including multilateral debts, as well
as the cancellation of the debts of the most severely
affected, low-income developing countries. In this context,
we welcome and support the joint proposal of the World
Bank and the International Monetary Fund (IMF), which
offers effective alternatives for reducing the overall debt
burdens of heavily indebted poor countries to sustainable
levels. While this initiative could be further refined, it is
Indonesia’s fervent hope that, at the forthcoming meetings
of the World Bank and the IMF, this proposal will finally
receive the support that it needs and deserves from the
developed countries. In this context, I am encouraged by
the developments at the IMF meetings in Washington
today.
Social development and social justice remain elusive
dreams for millions of impoverished people throughout
the world. Indonesia shares that dream and abides by the
commitments it assumed at the World Summit for Social
Development in Copenhagen and the Fourth World
Conference on Women in Beijing, both of which were
held last year. We have indeed dedicated ...
We have, indeed, dedicated ourselves to the
proposition that people should not only be the
12


beneficiaries of development but should also be given every
opportunity to become the authors of their own
development. At the same time we should address, through
concrete and concerted international action, the problem of
the global trade in illicit drugs and other forms of
transnational crime. Above all, we must continue to address
the problems of poverty and underdevelopment, and we
must commit ourselves fully to genuine partnership.
This century that is about to end will perhaps be
remembered for both the cruelty of its wars and the
tremendous achievements that it has seen in science and
technology — although it is not for these achievements that
we should be proud of it. To my mind, what makes this
century special is the fact that during this time the human
race truly began to nurture the idea that poverty is not an
inevitable part of the human condition, but that it can be
conquered and wiped off the face of the Earth. We have the
natural resources and the mental and organizational capacity
to succeed at that task. The question has always been
whether we have the political will to do it, and whether we
are concerned and enlightened enough to form an equitable
global partnership for development — for a concerted
struggle against poverty that will give a deeper and brighter
meaning to globalization and interdependence. The answer,
I believe, is largely in the hands of the General Assembly.



